UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1649



EARL BROWN,

                                              Plaintiff - Appellant,

          versus


CAROLINA TIRE COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-97-1359-1)


Submitted:    July 8, 1999                 Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Brown, Appellant Pro Se. Sarah Wesley Fox, Carrie Dove Storer,
KILPATRICK STOCKTON, L.L.P., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Brown appeals the district court’s order dismissing his

discrimination action without prejudice for failure to state a

claim.   We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Brown v. Carolina Tire Co.,

No. CA-97-1359-1 (M.D.N.C. Apr. 9, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2